Case: 19-12973   Date Filed: 08/26/2020   Page: 1 of 6



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12973
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:18-cr-00274-JB-N-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

FORREST CARL BULLIN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (August 26, 2020)

Before WILSON, MARTIN, and LAGOA, Circuit Judges.

PER CURIAM:
                 Case: 19-12973        Date Filed: 08/26/2020       Page: 2 of 6



       Forrest Bullin appeals his conviction 1 for possession of a firearm affecting

commerce while he was an unlawful user of or addicted to a controlled substance.

He argues that the district court plainly erred by accepting his guilty plea, made

after four government witnesses testified at his jury trial, because it lacked an

adequate factual basis. Bullin adds that, to be sufficient, the facts must reflect

specific occasions on which he possessed one or more of the specific guns alleged

in the superseding indictment while under the influence or addicted to illegal

drugs. We disagree with Bullin and affirm.

                                                I.

       The law on proper acceptance of a guilty plea is well settled. As relevant

here, the district court must determine that there is a factual basis for a guilty plea

before entering judgment. Fed. R. Crim. P. 11(b)(3). “The purpose of this

requirement is to protect a defendant who mistakenly believes that his conduct

constitutes the criminal offense to which he is pleading.” United States v. Frye,

402 F.3d 1123, 1128 (11th Cir. 2005) (per curiam).

       A factual basis is “evidence from which a court could reasonably find that

the defendant was guilty”; “uncontroverted evidence of guilt is not required.”

United States v. Rodriguez, 751 F.3d 1244, 1255 (11th Cir. 2014) (internal


       1
          Although Bullin mentioned his sentence in his notice of appeal, he does not raise that as
an issue in his briefs. So he abandoned any challenge to his sentence. See United States v.
Duncan, 400 F.3d 1297, 1299 n.1 (11th Cir. 2005).
                                                 2
               Case: 19-12973     Date Filed: 08/26/2020    Page: 3 of 6



quotation mark omitted). The defendant’s admissions and failures to object to the

government’s evidence or proffer may contribute to the factual basis. See id. To

satisfy Rule 11(b)(3), a factual basis need not consider all the evidence, in all its

detail, that would have come out at trial.

      We review for plain error when, as here, a defendant “fails to object in the

district court to a claimed Rule 11 violation, including a claim that there was an

insufficient factual basis for a guilty plea.” Id. at 1251. To establish plain error, a

defendant must show an error that was plain and that affected his substantial rights.

United States v. Puentes-Hurtado, 794 F.3d 1278, 1286 (11th Cir. 2015). “If he

makes that showing, we may correct the error if it seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” Id. (alteration adopted)

(internal quotation mark omitted).

      The plainness and substantial-rights elements set high bars. To be “plain,”

“an asserted error must be clear from the plain meaning of a statute or

constitutional provision, or from a holding of the Supreme Court or this Court.”

United States v. Rodriguez, 627 F.3d 1372, 1381 (11th Cir. 2010). A defendant

must satisfy the reviewing court’s judgment, “informed by the entire record, that

the probability of a different result is sufficient to undermine confidence in the

outcome of the proceeding.” United States v. Dominguez Benitez, 542 U.S. 74, 83

(2004) (internal quotation marks omitted). Also of no help to Bullin is our


                                             3
                 Case: 19-12973        Date Filed: 08/26/2020        Page: 4 of 6



prerogative to affirm on any ground supported by the record. United States v.

Gibbs, 917 F.3d 1289, 1293 n.1 (11th Cir. 2019).

       That brings us to the elements of the crime to which Bullin pled guilty. It is

unlawful for a person “who is an unlawful user of or addicted to any controlled

substance . . . to . . . possess in or affecting commerce, any firearm.” 18 U.S.C.

§ 922(g)(3) (emphasis added). We have held that to be an “unlawful user of” a

controlled substance, the “defendant’s use must be ongoing and contemporaneous

with” other prohibited conduct, such as firearm possession. United States v.

Edmonds, 348 F.3d 950, 953 (11th Cir. 2003) (per curiam) (internal quotation

mark omitted). But the government need not show that a defendant was under the

influence of a controlled substance at the exact time he possessed a firearm. Id.

       Here the district court did not err, plainly or otherwise, in accepting Bullin’s

guilty plea. Thanks to both Bullin and the government, the record contains

evidence from which a court could reasonably find that Bullin was guilty of

violating § 922(g)(3). See Rodriguez, 751 F.3d at 1255. At first, Bullin chose a

trial by jury. There four government witnesses presented evidence of Bullin’s drug

use and possession of firearms.2 Bullin had a change of heart during trial,

withdrew his not guilty plea, and pled guilty. A plea hearing followed. At the


       2
        At trial, the parties stipulated that the firearms listed in the superseding indictment were
manufactured outside the State of Alabama and that their presence in the state affected interstate
commerce.
                                                 4
                   Case: 19-12973       Date Filed: 08/26/2020       Page: 5 of 6



hearing, the government proffered its evidence, including those witnesses’

testimony. Bullin then admitted that (1) he regularly and extensively used

methamphetamine and marijuana during the period alleged; (2) he possessed the

guns alleged in the indictment during the same period 3; and (3) his possession

affected interstate commerce. These admissions satisfy the elements of the crime

for which Bullin was convicted. See 18 U.S.C. § 922(g)(3); Edmonds, 348 F.3d at

953.

       What is more, the concerns underpinning Rule 11(b)(3) are not present here.

Bullin has not shown that he mistakenly believed that his conduct violated

§ 922(g)(3). The court prompted the government to read the elements of the

offense, counsel did so and identified the conduct that satisfied each, and Bullin

admitted to that conduct. Bullin also reflected his understanding by disagreeing

that he possessed one firearm that was not part of the superseding indictment. So

Rule 11(b)(3) offers him no protection. See Frye, 402 F.3d at 1128. We see no

error here.

       Even if Bullin could show error, it was not plain. Bullin does not identify

any binding authority requiring the level of specificity that he seeks in a factual

basis for a guilty plea. See Rodriguez, 627 F.3d at 1381. In fact, Bullin’s

argument resembles a challenge to the sufficiency of the evidence, yet a


       3
           One witness testified that Bullin used firearms while under the influence of drugs.
                                                  5
               Case: 19-12973     Date Filed: 08/26/2020    Page: 6 of 6



defendant’s “guilty plea waive[s] all non-jurisdictional defects in the proceedings

against him,” including challenges to the sufficiency of the evidence. United

States v. Ternus, 598 F.3d 1251, 1254 (11th Cir. 2010). Thus, we reject the

attempt to weaponize any lack of specificity in the government’s evidence at the

plea hearing, as Bullin procured it.

      For good measure, we note that Bullin also fails to show that any plain error

affected his substantial rights, a point he argues in a conclusory fashion. The

factual basis of Bullin’s plea largely rested on testimony already in the trial record

when he decided to plead guilty. And the PSI findings suggest that, had the trial

proceeded, the government would have further strengthened its case. No matter

the increasing strength of the government’s case, Bullin does not argue that he was

denied a chance to present exculpatory evidence. Lastly, Bullin makes no effort to

show how the alleged error affected the fairness, integrity, or public reputation of

the proceedings below. Puentes-Hurtado, 794 F.3d at 1286. Nor do we see how

any error could have done so.

      AFFIRMED.




                                           6